Case: 19-60910     Document: 00516036390         Page: 1     Date Filed: 09/30/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    September 30, 2021
                                  No. 19-60910
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   Victor Orlando Cano-Meza,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A077 259 991


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Victor Orlando Cano-Meza, a native and citizen of Honduras,
   petitions us for a review of a decision of the Board of Immigration Appeals.
   He was deported in 2003 on the basis of a 1999 removal order. In 2018 he
   filed a motion to reopen that argued there was a change in the law. The


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60910      Document: 00516036390          Page: 2   Date Filed: 09/30/2021




                                    No. 19-60910


   Immigration Judge denied this motion, and Cano-Meza appealed to the
   Board. Cano-Meza has not advanced the arguments from that motion, so
   they are abandoned. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir.
   2003). While waiting for the decision of the Board, Cano-Meza filed a motion
   to remand and rescind in which he argued that his notice of hearing was sent
   to an address different from the one he provided the immigration authorities
   and that the ineffective assistance of his original attorney in 1999 was a
   ground for reopening. The Board denied both motions, refusing to consider
   whether the notice of hearing was sent to the wrong address because that
   issue had not been raised before the immigration judge, and finding that
   equitable tolling was unwarranted.
          We review denials of motions to reopen under a “highly deferential
   abuse of discretion standard.” Lara v. Trominski, 216 F.3d 487, 496 (5th Cir.
   2000). We are not compelled to find that Cano-Meza’s ineffective assistance
   of counsel claim warranted equitable tolling as there is not compelling
   evidence of due diligence during the nearly twenty years between the removal
   order and the BIA decision now before us. Flores-Moreno v. Barr, 971 F.3d
   541, 545 (5th Cir. 2020).
          We lack jurisdiction to consider Cano-Meza’s additional argument
   that he never received proper notice because it was sent to an address where
   he no longer lived. He raises this argument for the first time in this petition
   for review, therefore it is unexhausted. See Omari v. Holder, 562 F.3d 314,
   317–19 (5th Cir. 2009).
          DENIED in part and DISMISSED in part.




                                         2